Title: To James Madison from Francis Barretto, 14 April 1806 (Abstract)
From: Barretto, Francis
To: Madison, James


                    § From Francis Barretto. 14 April 1806, New York. “Having been informed that Mr. Lamar the American Consul at Madeira has been at the Point of Death, I beg leave to offer myself as his Successor in that Office.
                    “Being a Native of the Island of Madeira and having been educated to the Mercantile Profession I flatter myself I am qualified to discharge the Duties of that Office in a manner which would be Satisfactory to the Government.
                    “I have the Honor to enclose herein Testimonials of my character from Gentlemen of this Place who are no doubt Known to Government, to which Others will, if necessary, be added.”
                